     Case 4:20-mj-04101-DHH Document 21 Filed 07/07/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT

                         DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )   NO. 20-MJ-4101-DHH
                                                     )
VINCENT EOVACIOUS                                    )


      DEFENDANT’S MOTION TO MODIFY CONDITIONS OF RELEASE


       Now comes the Defendant, through undersigned counsel, who respectfully

requests that the Probation Department be permitted to allow Mr. Eovacious to attend

certain functions outside of his home. Those are:

       1. Counseling at Arbour Counseling Services, Chandler Street, Worcester

       2. Donating Platelets at the Red Cross, Plantation Street, Worcester

       In support of these requests, the Defendant shares the following:

       Upon his release, Mr. Eovacious has been receiving psychiatric counseling

through telehealth services with LUK, Inc and has had his medications prescribed by his

primary care pediatrician. His counselor at LUK, Inc has referred him to receive in-

person therapy through Arbour Counseling. The appointments would be from 8:00am –

3:00pm, Monday-Friday. Utilizing Arbour Counseling would also allow for all of Mr.

Eovcaious’ psychiatric care to be supervised in one location, rather than split between

LUK, Inc and his pediatrician.

       Further, Mr. Eovacious and his family have historically donated platelets at the

Red Cross on Chandler Street in Worcester. The appointments are bi-weekly and take

approximately 3 hours, including the amount of time it takes for them to travel to the
     Case 4:20-mj-04101-DHH Document 21 Filed 07/07/20 Page 2 of 3



location. We ask that Mr. Eovacious be permitted to participate in this family activity,

presuming it does not conflict with his therapy at Arbour Counseling.

       Since he last appeared before this Court, Mr. Eovacious has been in full

compliance with the conditions of his release and has graduated from high school.

       Undersigned Counsel has had the opportunity to confer with the Government who

assents to these requests, on the condition that the Defendant’s parents drive him to and

from appointments. Mr. Eovacious has agreed to that condition.

       The Defendant proposes amending condition (t)(ii) of the Order Setting

Conditions of Release, Document 15, to read that Mr. Eovacious is subject to home

confinement except: as approved by the Court, emergency medical appointments,

counseling at Arbour Counseling, and to donate platelets at the Red Cross, as approved

by the Probation Department. This would permit the Probation Department to allow him

to leave the home to these appointments as they are scheduled.

                                                   Respectfully submitted,

                                                   VINCENT EOVACIOUS
                                                   By his Attorney
                                                   Respectfully submitted,

                                                   /s/ Jessica Thrall
                                                   Jessica Thrall,
                                                    B.B.O.: 670412
                                                   Assistant Federal Public Defender
                                                   Federal Defender Office
                                                   51 Sleeper Street, 5th Floor
                                                   Boston, MA 02210
                                                   Tel: 617-223-8061




                                             2
     Case 4:20-mj-04101-DHH Document 21 Filed 07/07/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on July 7, 2020.


                                                      /s/ Jessica Thrall
                                                      Jessica Thrall




                                              3
